DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 3/11/2020.
Claim(s) 1-8 is/are pending in this Office Action.
Claim Objections
Claim(s) 3 and 8 is/are objected to because of the following informalities:  
the limitation “an instruction” in claim 3 is similar to “an instruction” of claim 1, the examiner suggests amending the occurrence in claim 3 if it is Applicant’s intent that this instruction is a different instruction form that of claim 3
claim 8 recites “a vehicle”, however, claim 1 similarly recites “a vehicle” in the preamble, the examiner suggests amending “a vehicle” in claim 8 to “the vehicle”, instead
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear whether the “another vehicle” in the “determine” step and in the wherein clause are the same “another vehicle” in the “control” step, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting them to be the same vehicle, which appears to be consistent with Applicant’s specification (“preceding vehicle 200”, para. 0040). 
Regarding claims 2-5 and 7, it is unclear whether the “another vehicle” in each claim is the same “another vehicle” recited in previous claims, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting them to be the same vehicle, which appears to be consistent with Applicant’s specification (“preceding vehicle 200”, para. 0040). 
Further regarding claim 3, it is unclear whether the “a start” is the same “a start” recited in claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a start” in claim 3 to be “the start”, instead. 
Claims 6 and 8 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuillen et al. (US 2019/0272760 A1), hereafter referred to as McQuillen.
Regarding claim 1, McQuillen teaches a control device (“FIG. 3 is a block diagram illustrating an example v2v guidance system 300 that may be implemented in the leader vehicle 102 and the follower vehicles 104, 106, 108 of FIG. 1”, para. 0054) of a vehicle, the device comprising: 
a memory for storing computer readable code (“memory”, para. 0062 and 0062); and 
a processor (“programmable processor”, para. 0060) operatively coupled to the memory, the processor configured to: 
control travelling of the vehicle (one of “follower vehicles 104, 106, 108”, Fig. 1, para. 0023) such that the vehicle follows another vehicle (“leader vehicle 102”, Fig. 1, para. 0023) based on information received from the other vehicle (“the leader vehicle 102 becomes a leader in response to a request from each of the follower vehicles 104, 106, 108”, para. 0026); and 
determine whether to allow the vehicle to start to follow another vehicle based on at least one of whether a user of the vehicle is inside the vehicle or an instruction from the user (“Once the occupant has selected the desired vehicle to follow, the follower vehicle 104 may transmit a message requesting the selected vehicle to become a leader vehicle (e.g., the leader vehicle 102) and authorize or allow the follower vehicle 104 to track and follow the vehicle”, para. 0027), 
wherein the processor starts to follow another vehicle in a case where the vehicle is allowed to follow the other vehicle (“FIG. 5 is a flowchart representative of an example method to implement the example v2v guidance system 300 in a leader vehicle (e.g., the leader vehicle 102 of FIG. 1) to authorize a follower vehicle (e.g., the follower vehicle 104) to begin following the leader vehicle 102”, para. 0069).

Regarding claim 2, McQuillen further teaches wherein the processor determines whether to allow the vehicle to start to follow another vehicle at least based on the instruction from the user (see para. 0027 citation above in the rejection to claim 1).

Regarding claim 3, McQuillen further teaches wherein the processor determines, based on an instruction from the user, whether to ask the user as to whether to allow a start to follow another vehicle (“at block 402 where the example user interface 310 receives a user command to enter a following mode. Placing the follower vehicle 104 into a following mode initiates the process to identify a leader vehicle 102 the follower vehicle 104 is to track and follow. At block 404, the example v2v guidance control module 308 determines whether to identify the leader vehicle 102 based on occupant identifying data”, para. 0063).

Regarding claim 4, McQuillen further teaches wherein the processor determines whether to allow the vehicle to start to follow another vehicle based on the instruction from the user that is acquired before the vehicle starts inter-vehicle communication with the other vehicle (“at block 402 where the example user interface 310 receives a user command to enter a following mode. Placing the follower vehicle 104 into a following mode initiates the process to identify a leader vehicle 102 the follower vehicle 104 is to track and follow. At block 404, the example v2v guidance control module 308 determines whether to identify the leader vehicle 102 based on occupant identifying data”, para. 0063, “Returning to block 404, if the example v2v guidance control module 308 determines not to identify the leader vehicle 102 based on occupant identifying data, control advances to block 418 where the example v2v communication interface 302 receives generic v2v information from nearby vehicles”, para. 0066).

Regarding claim 8, McQuillen further teaches a vehicle comprising the control device (Fig. 3) according to claim (one of “follower vehicles 104, 106, 108”, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen et al. (US 2019/0272760 A1) in view of Taveira (US 2021/0188293 A1).
Regarding claim 5, McQuillen further teaches wherein the processor determines whether to allow the vehicle to start to follow another vehicle at least based on the user (“In some examples, a driver of the follower vehicle may input a command, via a user interface associated with the vehicle, for the vehicle to enter or initiate a following mode”, para. 0021), but does not explicitly teach wherein this determination is based on whether the user is inside the vehicle.
However, Taveira teaches a passenger-less and driver-less vehicle, comprising:
wherein a processor (“processor 164”, Fig. 1A) determines whether to allow a vehicle (“vehicle 100”, Fig. 1A) to start to follow another vehicle at least based on whether a user is inside the vehicle (“In a fifth scenario, the vehicle configuration management layer 240 may receive a configuration change input representing instructions to operate in a platooning mode”, para. 0060, “FIG. 9 is a process flow diagram illustrating a method 900 of modifying a vehicle structural configuration to an occupied or unoccupied version of a selected configuration based on occupancy of the vehicle”, para. 0111, “In response to determining that the current occupancy status of the vehicle does not conflict (i.e., is compatible or safe) with the occupancy status called for in the received configuration change input or indication (i.e., determination block 760=“No”), the processor may select from one or more configuration alternatives (i.e., a suitable match or alternative to the configuration indicated in the configuration change input or indication received in block 710) based on the current occupancy status of the vehicle in determination block 902…For example, a platooning operation mode may not conflict with the occupancy status because the mode can be implemented with and without passengers, and thus may involve or support multiple alternative structural configurations for the vehicle”, para. 0113).
Both McQuillen and Taveira teach processors configured to determine whether to allow a vehicle to start to follow another vehicle (see “platooning mode”, para. 0060 of Taveira). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of McQuillen with the teachings of Taveira by determining the occupancy status of the “follower vehicle” (Fig. 1) of McQuillen as taught by Taveira (“720”, Fig. 9). The motivation for doing so would be “the platooning mode may be restricted for use with a passenger-less mode to avoid vehicle occupants feeling anxious about traveling in a tight platoon formation” (para. 0064), as taught by Taveira. 

Regarding claim 6, Taveira further teaches wherein the processor determines whether the user is inside the vehicle based on at least one of opening/closing of a door of the vehicle, output from a seatbelt sensor of the vehicle, output from a seating sensor of the vehicle, or position information regarding a mobile terminal of the user (“In block 720, the processor may determine an occupancy status of the vehicle…the control unit may use information compiled in the vehicle occupancy and configuration perception layer (e.g., from seat sensors and/or internal cameras) and received/accessed from the sensor perception layer and/or the camera perception layer for determining the occupancy status of the vehicle”, para. 0092).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen et al. (US 2019/0272760 A1) in view of Hayashi et al. (US 2020/0032770 A1), hereafter referred to as Hayashi.
Regarding claim 7, McQuillen does not explicitly teach wherein the processor is further configured to activate a travelling power supply of the vehicle in response to another vehicle having approached the vehicle.
However, Hayashi teaches a vehicle control device and vehicle control method, comprising:
wherein a processor (“control unit 12 is a calculation resource including a processor”, para. 0031) is further configured to activate a travelling power supply of a vehicle (“vehicle V”, Fig. 1) in response to another vehicle (“preceding vehicle LV”, Fig. 1) having approached the vehicle (“a flow of a process in the vehicle control device 10 after the vehicle V is stopped and the engine 1 is stopped until the engine 1 is started is described”, para. 0047, Fig. 3, “the engine control unit 124 determines whether the distance between the preceding vehicle LV and the vehicle V measured in S3 has varied (S4)”, para. 0050, “When the engine control unit 124 determines that the distance between the vehicle V and the preceding vehicle LV has increased by at least an offset amount, the process moves to S11 and the engine 1 is started”, para. 0054).
All the components are known in McQuillen and Hayashi. Both McQuillen and Hayashi teach processors of vehicles configured to control travel of the vehicle to follow another vehicle (see Fig. 1 of Hayashi). Hayashi teaches that it was known in the art to determine a distance between a following vehicle and a leading vehicle, and start the engine of the following vehicle based on that distance. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of McQuillen with the teachings of Hayashi such that the traveling power supply of the “follower vehicle” (Fig. 1) of McQuillen is activated when the “leader vehicle 102” (Fig. 1) of McQuillen approaches the “follower vehicle”, as taught by Hayashi (“the engine 1 is started”, para. 0054). The motivation for doing so would be “start an engine at an appropriate timing after idling is stopped” (para. 0004-0005), as taught by Hayashi. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666                                                                                                                                                                                         

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666